Citation Nr: 9934046	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  It was remanded for additional 
development in November 1997 and it is now again back at the 
Board.


REMAND

As noted above, the Board remanded this matter in November 
1997 for additional development.  In that remand, the Board 
explained that, in order to clarify whether the criteria for 
a rating exceeding 30 percent for the service-connected 
migraine headaches was warranted, the veteran needed to 
undergo another medical examination, as well as a social and 
industrial survey.  Accordingly, the RO was asked to schedule 
both the examination and the survey and to ask the surveyor 
to express his or her opinion regarding whether the migraine 
headaches produce severe economic inadaptability, as claimed 
by the veteran.  The RO was also asked to request a VA 
neurologist's opinion regarding the present severity of the 
migraine headaches and their impact on the veteran's economic 
adaptability, if any, as well as his or her opinion as to 
whether a diagnosed, nonservice-connected megacisterna magna 
contributes in any way to the symptomatology that the veteran 
attributes only to the service-connected migraine headaches. 

A review of the record reveals that the VA social and 
industrial survey and VA neurological examination requested 
by the Board were both conducted, in June and July 1998, 
respectively, and their reports are of record.  
Unfortunately, neither report provides answers to the 
specific questions that the Board asked the RO to obtain 
answers to, as the surveyor did not address the matter of the 
claimed severe economic inadaptability and the VA neurologist 
essentially confirmed the diagnosis of migraine headaches but 
failed to answer the questions regarding the severity of the 
symptoms and the possible contribution of the nonservice-
connected megacisterna magna to the symptoms that the veteran 
has complained of.  It is also unclear whether the claims 
folder was made available to the surveyor and the VA 
neurologist for their review and whether the VA neurologist 
had the opportunity to review as part of the claims folder 
the report of the VA social and industrial survey that was 
conducted in June 1998, as requested by the Board in its 
remand of November 1997.

Regarding the above, the Board must hereby note that, in a 
recent case, the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, hereinafter referred to as "the 
Court") held that a remand by the Court or by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders, and, at the 
same time, imposes upon the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  The 
Court also held in the same case that, where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  See, 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Court has held that the duty to assist 
veterans in the development of facts pertinent to their 
claims under 38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. 
§ 3.103(a) (1999) requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  This requirement is not optional, nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

In the present case, it is clear that the RO has not yet 
fully complied with the Board's remand instructions of 
November 1997 and that the record thus remains inadequate.  
Accordingly, and regrettably, the Board has no other recourse 
but to again remand this matter for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).  The RO should also advise 
him, in the same written communication, 
of his obligation to cooperate with the 
development of the appealed claim and 
should inform him that the consequences 
of his failing to report for a VA medical 
examination without good cause might 
include the denial of his claim for 
additional VA disability compensation 
benefits.  See, in this regard, 
38 C.F.R. §§ 3.158, 3.655 (1999).

2.  The RO should ask the individual who 
conducted the June 1998 VA social and 
industrial survey to produce a legible 
addendum to that survey answering the 
question of whether, in his or her 
opinion, and based on his or her 
observations and interviews of June 1998, 
the service-connected migraine headaches 
currently produce severe economic 
inadaptability.  He or she should also 
provide the rationale for the opinion 
and, if deemed necessary, should conduct 
additional research/interviews.

3.  The RO should also ask the VA 
physician who conducted the VA 
neurological examination of July 1998 to 
produce a legible addendum to her report 
of that date containing at least the 
following information:

A.  A statement as to whether she 
has reviewed the evidence in the 
claims folder, including the report 
of the June 1998 social and 
industrial survey, as well as the 
reports of a similar medical 
examination of the veteran that she 
conducted in July 1995.

B.  Her opinion as to whether the 
diagnosed, nonservice-connected 
megacisterna magna, or any other 
nonservice-connected medical 
conditions affecting the veteran's 
brain, contributes in any way to the 
veteran's migraine headaches.  If it 
does, the physician should then take 
this fact into consideration when 
answering the question that follows 
(i.e., she should attempt to 
describe the severity of the 
service-connected migraine headaches 
disregarding, to the extent that is 
possible, any contribution from 
nonservice-connected medical 
conditions or diseases).

C.  Her opinion as to the current 
severity of the service-connected 
migraine headaches, in terms of 
whether they are manifested by very 
frequent, completely prostrating and 
prolonged, attacks that are 
productive of severe economic 
inadaptability.

Of course, if the VA neurologist 
understands that it is necessary to re-
examine the veteran and/or order 
additional studies in order to answer the 
above questions, she should state so 
prior to furnishing the requested 
addendum and any necessary steps to 
accomplish that additional development 
should be taken, as warranted.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.  
Thereafter, the RO should re-adjudicate 
the issue on appeal, especially with 
regard to the additional evidence that 
was obtained pursuant to the specific 
instructions in this remand, and taking 
into consideration the question of 
whether an extra-schedular rating is 
warranted in the present case.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, a Supplemental Statement of 
the Case should be provided to the veteran and his 
representative, with an appropriate period to respond, and 
the claims folders should thereafter be returned to the Board 
for further appellate consideration.

The veteran and his representative hereby are advised that 
the purpose of this REMAND is to further develop the 
evidentiary record and to afford the veteran due process of 
law and that, consequently, no action is required of the 
veteran until he receives further notice from VA.  The 
veteran is, however, hereby again reminded of his right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  See, Quarles, and 
Kutscherousky.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


